Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
Claims 1-20 are pending and is now under consideration for examination. 
Priority
This application is a CON of 16/653,911 filed on 10/15/2019 now US patent 10,980,848, which is a DIV of 15/570,272 filed on 10/27/2017 now ABN, which is a 371 PCT/US2016/031067 filed on 05/05/2016 and claims the benefit of Provisional applications: 62/157,248 filed on 05/05/2015 and 62/300,274 filed on 02/26/2016; however, note that SEQ ID NO: 56 was first disclosed only in Provisional application 62/157,248 filed on 05/05/2015; and SEQ ID NO: 57 was first disclosed only in Provisional application 62/300,274 filed on 02/26/2016.
Information disclosure statement
The information disclosure statements (IDS) submitted on 04/01/2021 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patent claims 1-20 of US Patent 10,980,848 (Nakatsuji et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-20 of the instant application cannot be considered patentably distinct over allowed patent claims 1-20 of US Patent 10,980,848 (Nakatsuji et al.,) when there is specifically disclosed embodiments and falls within the scope of the claims 1-20 herein. In the instant case, the allowed patent specification and allowed patent claims 1-20 of US Patent 10,980,848 (Nakatsuji et al.,) discloses as a preferred embodiment; a method of treating a skin disease or disorder, comprising contacting a subject having a skin disease or disorder with an effective amount of a composition comprising one or more probiotic bacteria, wherein the one or more probiotic bacteria comprises one or more coagulase-negative bacterial strains of the genus Staphylococcus, wherein the one or more probiotic bacteria produces a peptide comprising the sequence of SEQ ID NO:56 or SEQ ID NO:57 … . Regarding rejection of instant claims 1-16 over allowed patent claims 1-20 of US Patent 10,980,848 (Nakatsuji et al.,), the instant claims 1-16 are directed to a pharmaceutical composition, comprising: a peptide comprising the sequence of KCSWWNASCHLGNNGKICTVSHECAAGCNL (SEQ ID NO: 56) or ATPTITTSSATCGGI IVAASAAOCPTLACSSRCGKRKK (SEQ ID NO: 57); and one or more pharmaceutical excipients…; examiner takes the position that the composition claims of the instant application is a different form/version of expression of the method claims of the allowed patent claims; examiner also notes applicants’ have voluntarily cancelled all composition claims of 15/570,272 filed on 10/27/2017 now ABN and filed only method claims in CON 16/653,911 filed on 10/15/2019 now US patent 10,980,848. Therefore, the composition claims 1-16 of the instant invention are deemed as an obvious variation of the inventions of allowed patent claims 1-20 of US Patent 10,980,848 (Nakatsuji et al.,).
Claim Rejections: 35 USC § 101
	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-16 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 1-16 are directed to compositions comprising a naturally-occurring microorganism Staphylococcus hominis … and naturally occurring secreted proteins/protein fragments, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than naturally-occurring microorganism Staphylococcus hominis and naturally occurring secreted proteins/protein fragments SEQ ID NO: 56 or SEQ ID NO: 57 (see Williams et al., Sci Transl. Med., 2019, Vol. 11, eaat8329, pages 1-11; sequence alignments provided below) as it occurs in nature.  
SE ID NO: 56
ALIGNMENTS


RESULT 1
A0A4Q9WUT4_STAHO
ID   A0A4Q9WUT4_STAHO        Unreviewed;        61 AA.
AC   A0A4Q9WUT4;
DT   31-JUL-2019, integrated into UniProtKB/TrEMBL.
DT   31-JUL-2019, sequence version 1.
DT   29-SEP-2021, entry version 4.
DE   SubName: Full=Plantaricin C family lantibiotic {ECO:0000313|EMBL:TBW86535.1};
GN   ORFNames=EQ804_10920 {ECO:0000313|EMBL:TBW86535.1};
OS   Staphylococcus hominis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=1290 {ECO:0000313|EMBL:TBW86535.1, ECO:0000313|Proteomes:UP000291387};
RN   [1] {ECO:0000313|EMBL:TBW86535.1, ECO:0000313|Proteomes:UP000291387}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=A9 {ECO:0000313|EMBL:TBW86535.1,
RC   ECO:0000313|Proteomes:UP000291387};
RA   Williams M.R.;
RT   "Quorum sensing between bacterial species on the skin protects against
RT   epidermal injury in atopic dermatitis.";
RL   Sci. Transl. Med. 0:0-0(2019).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:TBW86535.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; SCHG01000023; TBW86535.1; -; Genomic_DNA.
DR   RefSeq; WP_070835453.1; NZ_SCHG01000023.1.
DR   Proteomes; UP000291387; Unassembled WGS sequence.
DR   GO; GO:0050830; P:defense response to Gram-positive bacterium; IEA:InterPro.
DR   InterPro; IPR029243; Lantibiotic_alpha.
DR   Pfam; PF14867; Lantibiotic_a; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils}.
FT   COILED          4..24
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   61 AA;  6737 MW;  EBCE5B187C36A8FA CRC64;

  Query Match             100.0%;  Score 30;  DB 138;  Length 61;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KCSWWNASCHLGNNGKICTVSHECAAGCNL 30
              ||||||||||||||||||||||||||||||
Db         32 KCSWWNASCHLGNNGKICTVSHECAAGCNL 61
SEQ ID NO: 57
ALIGNMENTS


RESULT 1
A0A4Q9WNC9_STAHO
ID   A0A4Q9WNC9_STAHO        Unreviewed;        66 AA.
AC   A0A4Q9WNC9;
DT   31-JUL-2019, integrated into UniProtKB/TrEMBL.
DT   31-JUL-2019, sequence version 1.
DT   11-DEC-2019, entry version 3.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:TBW86534.1};
GN   ORFNames=EQ804_10915 {ECO:0000313|EMBL:TBW86534.1};
OS   Staphylococcus hominis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
OC   Staphylococcus.
OX   NCBI_TaxID=1290 {ECO:0000313|EMBL:TBW86534.1, ECO:0000313|Proteomes:UP000291387};
RN   [1] {ECO:0000313|EMBL:TBW86534.1, ECO:0000313|Proteomes:UP000291387}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=A9 {ECO:0000313|EMBL:TBW86534.1,
RC   ECO:0000313|Proteomes:UP000291387};
RA   Williams M.R.;
RT   "Quorum sensing between bacterial species on the skin protects against
RT   epidermal injury in atopic dermatitis.";
RL   Sci. Transl. Med. 0:0-0(2019).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:TBW86534.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; SCHG01000023; TBW86534.1; -; Genomic_DNA.
DR   RefSeq; WP_070835455.1; NZ_SCHG01000023.1.
DR   Proteomes; UP000291387; Unassembled WGS sequence.
PE   4: Predicted;
FT   REGION          1..29
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   66 AA;  6869 MW;  189B9244F33E7439 CRC64;

  Query Match             100.0%;  Score 38;  DB 138;  Length 66;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATPTITTSSATCGGIIVAASAAQCPTLACSSRCGKRKK 38
              ||||||||||||||||||||||||||||||||||||||
Db         29 ATPTITTSSATCGGIIVAASAAQCPTLACSSRCGKRKK 66

It is also noted that the instant specification (e.g. paragraphs [0023], [0053], [0062-0063] discloses that Staphylococcus hominis is naturally-occurring microorganism and SEQ ID NO: 2 or 4 that comprises/encompasses SEQ ID NO: 56 or 57 are naturally occurring secreted proteins/protein fragments. While claim 11 recites said composition further comprising a …surfactant, the term surfactants also encompasses naturally occurring products and recite compositions additionally comprising salts/ions are also naturally occurring. Compositions that are mere aggregation of naturally occurring products, wherein upon aggregation the products are not markedly different, are also not patent eligible (see particularly Examples D and E of the recent “Guidance for Determining Subject Matter Eligibility of claims reciting or involving Laws of Nature, Natural Phenomena, & Natural Products”  http://www.uspto.gov/patents/law/exam/examguide.jsp).  Also see Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), which held that a facially trivial implementation of a natural principle or phenomenon of nature is not eligible for a patent and  Example 6 “Bacterial Mixtures” as the relevant “Nature Based Product Example” set forth by the USPTO at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility. There is no evidence that either the Staphylococcus hominis or SEQ ID NO: 2 or 4 or surfactant, salt/ion is markedly different than the naturally occurring products. Thus, claims 1-5, 7-12 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The following prior art discloses coagulase negative Staphylococcus sp., provides innate immune defense system for the skin and various species and strains of coagulase negative Staphylococcus are abundantly present in the skin, naturally occurring; see Abstract; Fig. 1, page 1977; and entire document of Gallo et al., (J. Invest. Dermatol., 2011, Vol. 131(10); 1974-1980, in IDS) and their use in dermatological therapy, see Abstract; and entire document of Nakatsuji et al., (J. Invest. Dermatol., 2014, Vol. 134(1): 11-14, in IDS).  
Furthermore, the following references also provide evidence regarding the distribution and abundance of various coagulase negative Staphylococcus sp., naturally present and isolated from skin; see Kloos et al., Clin. Microbiol. Rev., 1994, Vol. 7(1): 117-140, see Abstract; and entire document, certain relevant sections from Kloos et al., Clin. Microbiol. Rev., 1994, Vol. 7(1): 117-140, in IDS is reproduced below:  
Page 119, Col. 1

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

TABLE 2, page 123


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

See Abstract and entire document of Higkai et al., (The J. Int. Med. Res., 1999, Vol. 27: 191-195, in IDS) also provide evidence of naturally occurring coagulase negative Staphylococcus sp.,; certain relevant sections from of Higkai et al., (The J. Int. Med. Res., 1999, Vol. 27: 191-195, in IDS) is reproduced below:  
Abstract


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


TABLE 1, page 193


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Christensen et al., (Beneficial Microbes, 2014, Vol. 5(2); 201-215) also provide S. epidermidis a skin commensal produces antimicrobial (see Abstract; and entire document).
Genchi, G., (Amino acids, 2017, Vol. 49: 1521-1533) provide evidence D-amino acids are present in high concentrations in microorganisms and are incorporated in the polypeptides synthesized by microorganisms (see Abstract; and entire document).
Therefore, claims 1-16 rejected under 35 U.S.C. 101.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
I. Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-16 recite specific strains Staphylococcus hominis (claim 6); Staphylococcus hominis strain A9… Staphylococcus epidermidis strains (claims 7-8). 
It is apparent that specific strains Staphylococcus hominis, Staphylococcus hominis strain A9… Staphylococcus epidermidis… are required to practice the claimed invention. As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) or 35 USC112, first paragraph, may be satisfied by a deposit of Staphylococcus hominis, Staphylococcus hominis strain A9… Staphylococcus epidermidis… . The specification does not disclose a repeatable method to obtain Staphylococcus hominis, Staphylococcus hominis strain A9… Staphylococcus epidermidis…, and there is no indication in the specification as to the public availability. If the deposit was made under the terms of Budapest Treaty, then a statement, affidavit or declaration by applicants’, or a statement by an attorney of record over his/her signature and registration number, or someone empowered to make such a statement, stating that the invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. In order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, applicants’ may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make same, or by a statement by an attorney of record over his/her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting the patent;
(c) the deposit will be maintained in public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and the deposit will be replaced if it should ever become inviable.
Enablement
II. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for a composition comprising: a peptide comprising the sequence of SEQ ID NO: 56 or SEQ ID NO: 57, does not reasonably provide enablement for a Pharmaceutical composition comprising: a peptide comprising the sequence of SEQ ID NO: 56 or SEQ ID NO: 57… and a method of treating a skin disorder with an effective amount of pharmaceutical composition … . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentation.   
The specification nor the prior art provide any teaching or suggestion that  a Pharmaceutical composition comprising: a peptide comprising the sequence of SEQ ID NO: 56 or SEQ ID NO: 57… and a method of treating a skin disorder with an effective amount of pharmaceutical composition … can be used to prevent or treat disease/condition, irrespective of etiology, pathology, patho-biogenesis and patho-physiology. The specification is limited to the teaching the use of SEQ ID NO: 56 or SEQ ID NO: 57 having antimicrobial activity in in vitro assays (Example 1, paragraphs [00129-00147] pages 45-53 of specification) but there is no disclosure as to how antimicrobial activity of sequence of SEQ ID NO: 56 or SEQ ID NO: 57 is connected or associated with progression of disease or prevention of disease or treatment of disease. In the absence of any experimental evidence showing that administering SEQ ID NO: 56 or SEQ ID NO: 57 would prevent disease or treat disease, and in the absence of some teaching or suggestion as to the mechanism by which disease develops and how the antimicrobial activity of SEQ ID NO: 56 or SEQ ID NO: 57 can act to block the development of disease or prevention of disease or treatment of disease, one of skill in the art would have to experimentally determine via a clinical study whether the administration of pharmaceutical composition SEQ ID NO: 56 or SEQ ID NO: 57 would result in the prevention or treatment of disease, and under which conditions the administration of SEQ ID NO: 56 or SEQ ID NO: 57 can in fact prevent or treat disease i.e., administering SEQ ID NO: 56 or SEQ ID NO: 57 may not result in prevention or treatment of disease in all cases and conducting clinical studies to demonstrate this effect is not deemed routine experimentation.

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652